DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/25/2022.	
3.	Claims 1-17, 19-24 are pending. Claims 1-17, 19-24 are under examination on the merits. Claim 1, 20 are amended. Claim 18 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive, thus claims 1-17, 19-24 stand rejected as set forth in Office action dated 05/10/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9, 12-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goebelt et al. (JP 2016-117874 A, machine translation, hereinafter “”874”) in view Sako et al. (JP 2009-052010 A, machine translation, hereinafter “”010”). 
	MMA: methyl methacrylate
BMA : N-butyl methacrylate 
EHMA : 2 2-ethylhexyl methacrylate
BzMA : Benzyl methacrylate 
3EOMA : Ethyl triglycol methacrylate 
TMSMA : Trimethylsilylmethacrylate = methacryloxy trimethylsilane 

DMAEMA:N,N - Dimethylaminoethyl methacrylate
CHMA : Cyclohexyl methacrylate 
iBOM  : Isobornyl methacrylate
MPEG MA : methoxypoly ethylene glycol 400 methacrylate
	MTGMA: methyltriglycol methacrylate 
	BDGMA: butyldiglycol methacrylate 
	ETGMA: ethyltriglycol methacrylate 


Regarding claims 1,3: “874 teaches a block co-polymer (Page 14/47, [0014]) comprising at least one first block and at least one second block which is different from the first block, wherein the first block comprises repeating unit 1 including MMA,BMA,EHMA, BzMA, 3EOMA ( ethyl triglycol methacrylate, first repeating units comprising ether group having 3 ether units), and repeating unit 2 including TMSMA, and the second block comprises repeating unit 3 including DMAEMA, and /or one or more repeating units 4 as set forth, wherein the first block comprises five different types of repeating units 1 (Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21). “874 teaches the first block of the diblock copolymer consist of one or more identical or different repeating (i.e., read on the first block comprises at least two different repeating units comprising ether groups; Pages 26-27/47, [0042]-[0043]; Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21), wherein the first block comprises at least one repeating unit comprising an ether group such ethyl triglycol methacrylate (3EOMA) (Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21), and wherein the block co-polymer has an amine value ranging from 50 to 180 mg KOH/g (i.e., 120 mg KOH/g). “874 does not expressly teach a second repeating units comprising ether group-containing groups having 2 or more repeating ether units according to the repeating unit 1. 
However, “010 teaches a block copolymer comprising a pigment, a solvent and a dispersant, wherein the pigment contains brominated zinc phthalocyanine, and the dispersant is a block copolymer comprising A block having a hydrophilic property and a B block having a functional group containing a nitrogen atom. This pigment dispersion contains a dispersing agent having an amine value of 80 mgKOH /g  to 150mgKOH/g (Page 7/76, [0008]). “010 teaches A block includes a polyalkylene glycol (meth)acrylate such as polyethylene glycol (meth)acrylate or polyp(propylene glycol) (meth)acrylate as a copolymerization component. In other words, a partial structure derived from a polyalkylene glycol (meth)acrylate is preferred, and an A block having a partial structure represented by the following formula (VIII) is particularly preferred (Page 16/76, [0045]-[0046]), wherein represents an integer of 1 to 5, and R1 represents a hydrogen atom or a methyl group (Page 17/76, [0047]) with benefit of providing to enhance the hydrogen bonding property, to improve the affinity with the dispersion solvent, and to increase the stability of the dispersion (Page 17/76, [0047]).

    PNG
    media_image1.png
    268
    352
    media_image1.png
    Greyscale

In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include ether group-containing groups having 2 or more repeating ether units as taught by “010, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain to enhance the hydrogen bonding property, to improve the affinity with the dispersion solvent, and to increase the stability of the dispersion as suggested by “010 (Page 17/76, [0047]).

Regarding claim 2: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the second block further comprises repeating unit 3 (Pages 3-7/47, Claim 1; Pages 17-18/47. [0022])
	Regarding claim 4: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block comprises 12.14 mol-% of repeating units comprising ether groups  such as ethyl triglycol methacrylate (3EOMA) (Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21).

Regarding claim 5: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block consists of polymerized units of a) methyl methacrylate in an amount of 20 to 60 % by weight, b) butyl methacrylate in an amount of 10 to 30 % by weight, c) 2-ethyl-hexyl methacrylate in an amount of 10 to 30 % by weight, d) one or more methacrylates having an aromatic or aliphatic ring in an amount of 3 to 20 % by weight, and e) one or more methacrylates having ether groups in an amount of 3 to 20 % by weight, wherein the % by weight of a) to e) add up to 76.3% in Example 21 or 93.8% in Example 22 (Page 41/47, [0104], Table 1, Examples 21-22). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim  6: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the block co-polymer has a polydispersity in the range of 1.03 to 1.80 (Page 41/47, [0104], Table 1, Example 21).

	Regarding claim 7: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the block co-polymer has a number average molecular weight Mn in the range of 2000 to 20000 g/mol (Page 41/47, [0104], Table 1, Example 21).

	Regarding claim 8: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block comprises repeating units derived from ethyl triglycol methacrylate such as 3EOMA 
(Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21).

	Regarding claim 9: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the weight ratio of the first block and the second block is in the range of 90:10 to 25:75 (Page 19/47, [0024]; Page 28/47, [0048]; Page 41/47, [0104], Table 1, Example 21).
	
Regarding claim 12: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the block co-polymer consists of the first block and the second block (Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21). 

	Regarding claim 13: “874 teaches a composition (Page 10/47, [0001]) comprising:  (A) at least one wetting and/ or dispersing agent, (B) at least one colorant, and (C) at least one organic solvent, wherein the wetting and/ or dispersing agent-comprises the block copolymer (Pages 3-7/47, Claims 1-2; Page 8/47, Claim 6; Page 14/47, [0014]).
	
Regarding claim 14: “874 teaches the composition, wherein the colorant includes one or more of a pigment and a dye (Page 8/47, Claim 6; Page 10/47, [0001]; Page 14/47, [0014]; Page 29/47, [0051]).

	Regarding claim 15: “874 teaches the composition, wherein the composition further comprises at least one alkali-soluble resin (Page 8/47, Claim 9; Page 10/47, [0001]; Page 34/47, [0076]).

	Regarding claim 16: “874 teaches the composition, further comprising a component having at least one ethylenically unsaturated polymerizable group (Page 8/47, Claim 11; Page 10/47, [0001]; Page 34/47, [0077];

	Regarding claim 17: “874 teaches  a process for preparing a color filter, the process comprising:  applying the composition to a substrate, and curing selected areas of the composition by exposure to actinic radiation (Page 8/47, Claim 16; Page 35/47, [0081]). 

	Regarding claim 19: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein R4 and R5 are linked to each other to form a cyclic organic structure (Pages 3-7/47, Claim 1; Page 19/47, [0024]). 

Regarding claim 20: ‘“874 teaches a color filter (Page 9/47, Claim 14) comprising a cured material, the cured material obtained by curing a composition with actinic radiation, the composition comprising: an organic solvent, a colorant, and a block co-polymer comprising a first block and a second block, the second block being different from the first block, the first block comprising at least six different types of repeating unit 1, and the second block comprising repeating unit 2 (Page 11/47, [0003]; Page 14/47, [0013]; Page 35/47, [0081]; Page 46/47, [0119]). “874 teaches the first block of the diblock copolymer consist of one or more identical or different repeating (i.e., read on the first block comprises at least two different repeating units comprising ether groups; Pages 26-27/47, [0042]-[0043]; Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21), wherein the first block comprises at least one repeating unit comprising an ether group such ethyl triglycol methacrylate (3EOMA) as the first repeating units comprising ether group having 3 ether units (Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21), and wherein the block co-polymer has an amine value ranging from 50 to 180 mg KOH/g (i.e., 120 mg KOH/g). “874 does not expressly teach a second repeating units comprising ether group-containing groups having 2 or more repeating ether units according to the repeating unit 1. 
However, “010 teaches a block copolymer comprising a pigment, a solvent and a dispersant, wherein the pigment contains brominated zinc phthalocyanine, and the dispersant is a block copolymer comprising A block having a hydrophilic property and a B block having a functional group containing a nitrogen atom. This pigment dispersion contains a dispersing agent having an amine value of 80 mgKOH /g  to 150mgKOH/g (Page 7/76, [0008]). “010 teaches A block includes a polyalkylene glycol (meth)acrylate such as polyethylene glycol (meth)acrylate or polyp(propylene glycol) (meth)acrylate as a copolymerization component. In other words, a partial structure derived from a polyalkylene glycol (meth)acrylate is preferred, and an A block having a partial structure represented by the following formula (VIII) is particularly preferred (Page 16/76, [0045]-[0046]), wherein represents an integer of 1 to 5, and R1 represents a hydrogen atom or a methyl group (Page 17/76, [0047]) with benefit of providing to enhance the hydrogen bonding property, to improve the affinity with the dispersion solvent, and to increase the stability of the dispersion (Page 17/76, [0047]).


    PNG
    media_image1.png
    268
    352
    media_image1.png
    Greyscale

In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include ether group-containing groups having 2 or more repeating ether units as taught by “010, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain to enhance the hydrogen bonding property, to improve the affinity with the dispersion solvent, and to increase the stability of the dispersion as suggested by “010 (Page 17/76, [0047]).

	Regarding claim 21: “874 teaches an apparatus comprising a liquid crystal display including the color filter (Page 9/47, Claim 14; Page 11/47, [0003]; Page 35/4, [0081]).   

	Regarding claim 22: “874 teaches an apparatus comprising a liquid crystal screen including the color filter (Page 9/47, Claim 15; Page 11/47, [0003];  Page 35/47, [0081]).  

	Regarding claim 23: “874 teaches an apparatus comprising a color resolution device including the color filter (Page 9/47, Claim 15; Page 11/47, [0003]; Page 11/47, [0004]). 

	Regarding claim 24: “874 teaches an apparatus comprising a sensor including the color filter (Page 9/47, Claim 15).  

8.	Claims 10-11  are rejected under 35 U.S.C. 103 as being unpatentable over Goebelt et al. (JP 2016-117874 A, machine translation, hereinafter “”874”) in view Sako et al. (JP 2009-052010 A, machine translation, hereinafter “”010”) as applied to claim 1 above, and further in view of Goebelt et al. (US Pat. No. 8,871,856 B2, hereinafter “”856”). 

 	Regarding claims 10-11: The disclosure of “874 in view of “010 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “874 in view of “010  does not expressly teach the block co-polymer comprises a third block, which is different from the first and the second block, wherein the third block is located between the first block and the second block.
	However, “856 teaches a composition comprising two structured linear copolymers selected from the group consisting of block copolymers, wherein: the copolymers are prepared 
by different controlled polymerization techniques and the difference in the polydispersities of the copolymers, Δ(Mw/Mn), is ≥0.25, one or more of the block copolymers being AB, ABA or ABC block copolymers, and at least one of the blocks of the block copolymer being composed of at least two different copolymerized ethylenically unsaturated monomers (Col. 3, lines 33-38; Col. 15, Claim 1) with benefit of providing blends of two linear, structured copolymers characterized in that they are prepared by two different controlled polymerization techniques and possess different molecular weight distributions Mw/Mn combine effective stabilization of the pigment dispersion in pigment concentrates, inks or liquid coating materials, and corresponding viscosity reduction, with a broader compatibility with different binder systems 
than the wetting agents and dispersants of the prior art (Col. 2, lines 4-12). 
In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include the block co-polymer comprises a third block, which is different from the first and the second block, wherein the third block is located between the first block and the second block as taught by “856, and would have been motivated to do so with reasonable expectation that this would result in providing blends of two linear, structured copolymers characterized in that they are prepared by two different controlled polymerization techniques and possess different molecular weight distributions Mw/Mn combine effective stabilization of the pigment dispersion in pigment concentrates, inks or liquid coating materials, and corresponding viscosity reduction, with a broader compatibility with different binder systems 
than the wetting agents and dispersants of the prior art as suggested by “856 (Col. 2, lines 4-12). 

Response to Arguments
9.	Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive,

	In response to the Applicant’s argument that JP ‘010 teaches alternative ether- containing groups, but neither discloses nor suggests that a polymer block includes two or more different such groups.
	The Examiner respectfully disagrees. The rejection is a combination of “874 in view of “010. “874 teaches the first block of the diblock copolymer consist of one or more identical or different repeating (i.e., read on the first block comprises at least two different repeating units comprising ether groups; Pages 26-27/47, [0042]-[0043]; Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21), wherein the first block comprises at least one repeating unit comprising an ether group such ethyl triglycol methacrylate (3EOMA) in Example 21 (Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21). ”010 teaches a block copolymer comprising a pigment, a solvent and a dispersant, wherein the pigment contains brominated zinc phthalocyanine, and the dispersant is a block copolymer comprising A block having a hydrophilic property and a B block having a functional group containing a nitrogen atom. This pigment dispersion contains a dispersing agent having an amine value of 80 mgKOH /g  to 150mgKOH/g (Page 7/76, [0008]). “010 teaches A block includes a polyalkylene glycol (meth)acrylate such as polyethylene glycol (meth)acrylate or polyp(propylene glycol) (meth)acrylate as a copolymerization component as alternative ether- containing groups can be utilized with benefit of providing to enhance the hydrogen bonding property, to improve the affinity with the dispersion solvent, and to increase the stability of the dispersion (Page 17/76, [0047]).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of “874 in view of “010 is deemed to teach a block co-polymer as the recited claimed. In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include ether group-containing groups having 2 or more repeating ether units as taught by “010, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain to enhance the hydrogen bonding property, to improve the affinity with the dispersion solvent, and to increase the stability of the dispersion as suggested by “010 (Page 17/76, [0047]).

Turning to Applicant’s last argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the Examples 5-12 of the Table 1 of the Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

In response to applicant's argument that the reference “874 fail to show certain features such as superior results of applicant’s invention such lower viscosities after grinding, and filtering or after storage, it is noted that the features upon which applicant relies (i.e., lower viscosities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., the bock co-polymer) and show the product is actually different from and unexpectedly better than the teachings of the recited references. 

10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/02/2022